DETAILED ACTON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,328. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a non-distinct outcome using the same computing processing and data structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-14 and 20 are rejected under 35 USC 103 as being unpatentable over Perry et al., US 2014/0040075 “Perry” IDS filed 07/13/2021, in view of Suemitsu et al., US 2017/0369245 “Suemitsu” IDS filed 07/13/2021.
In Perry, see at least:
Regarding claim 11:  A method implemented via execution of computing instructions configured to run at one ormore processors and configured to be stored at non-transitory computer-readable media, themethod comprising:
receiving a request for an order comprising one or more items;
[Perry: 0041] Turning now to the figures, FIG. 1 depicts a diagram illustrating one embodiment of an example network architecture, illustrating how a distribution operation system may operate to receive orders from disparate sources. In this example, disparate sources may include retailer networks 10A, web sites 10B, and catalogs 10C. System 100 may be independently owned and operated from disparate sources. Orders may be received by system 100 from a computer communicatively connected to system 100 over a network via various communications means including, but are not limited to, e-mail, phone, fax, mail, manual entry, or some other method.
[Perry: 0042] FIG. 2 depicts a diagrammatic representation of an example system implementing one embodiment of a method for processing orders received from disparate sources. System 200 may implement one embodiment of a method comprising receiving orders from sources (e.g., disparate sources 10A-10C shown in FIG. 1) (step 210). In one embodiment, a connected source computer may deliver new orders more or less continually based on a preference set by a host system associated with the source computer.
[Perry: 0088] Referring to FIG. 7, in some embodiments, a system (e.g., system 600 shown in FIG. 6) may be configured to implement a method comprising receiving orders from disparate sources communicatively connected to the system over a network (step 701). 
determining when the order is eligible for batch picking by finding one or more other orders comprising at least one of the one or more items; and 
[Perry: 0034] A virtual order footprint may refer to a representation of an order footprint which may comprise a set of subareas. If an item is located in a subarea, a product identifier (ID) or the like will be associated with a virtual order footprint corresponding to that subarea. If the 
[Perry: 0035] A pack group may refer to a group of orders in a virtual potential pick batch that corresponds to a particular virtual order footprint or a similar virtual order footprint. Preferably, each pack group in a virtual potential pick batch corresponds to a single virtual order footprint, and the virtual potential pick batch comprises all the pack groups and therefore all the items for the orders in the group.
[Perry: 0066] To ensure orders are grouped into optimal pack groups, in some embodiments, the system may analyze each item in an order to identify a product ID, determine a shelf, room, or other subarea corresponding to the product ID, and determine a virtual order footprint for the order. In some embodiments, the system may analyze each order to identify the product ID and may further compare the product ID with a listing or database of product IDs associated with the various subareas in a total physical storage area to determine a virtual order footprint. As orders may have items in multiple subareas, the creation of pack groups affords the opportunity for the system to select orders for a pack group that contains all items from the same subareas. Please note: An example of eligibility is all items in the order are from the same subareas as other orders in the pack group.
when the order is determined to be eligible for batch picking with the one or more other orders:
creating one or more clusters by clustering together (1) the at least one of the one or more items of the order and (2) the at least one of the one or more items of the one or more other orders;
[Perry: 0040] … When necessary to create a new batch or to add orders to an existing continuous batch, the system selects orders with identical or similar virtual order footprints, identifies product IDs or other codes associated with the items requested, and assigns the orders to various pack groups within the batch.
estimating, for each respective cluster of the one or more clusters, an estimated fulfillment time interval to make ready the order; and
Rejection is based in part upon the teachings applied to claim 11 by Perry, and further taught and/or suggested by Perry-
[Perry: 0039] A configurable limit may refer to a time limit, a number of orders, a number of available resources, or the some other variable. For example, as described below, embodiments may receive and process orders throughout the day. Early in the day, a configurable limit may specify a time for performing this process. As a shipping deadline nears, this time limit may change to fewer hours or even less than an hour. In some embodiments, a configurable limit may specify how many orders can be processed, ranging from a few to several thousand. Please note: Schedule is dependent upon available pickers.
Although Perry tracks time from start-to-shipping due date, Perry does not expressly mention estimating a fulfillment time interval to make ready the order, i.e. make ready for shipping. Suemitsu on the other hand would have taught Perry techniques that utilize the collected time and item distance data.
In Suemitsu, see at least:
[Suemitsu: 0002] Warehouse work for sending out intended articles from a warehouse is represented by picking work. The picking work is a series of work where a worker leaves a picking start point, moves around the storage shelves in the warehouse to collect articles designated by a shipping order, and arrives at a picking end point. Multi-order picking is one of the ways of such picking work, where a worker collects articles included in multiple shipping orders together. In this description, a set of shipping orders for which the articles should be collected together is referred to as shipping order group.
[Suemitsu: 0003] When the multi-order picking is employed, each worker is assigned one shipping order group; the worker moves around and visits the storage shelves storing the articles included in the shipping order group to collect the articles. To efficiently complete the picking work of this style, it is important to optimize the allocation of shipping orders, that is, which shipping order is to be allocated to which shipping order group (set of shipping orders). Hereinafter, the determination of shipping order allocation as described above is referred to as order allocation.
[Suemitsu: 0040] The parameter information storage area 117 stores constraint conditions (items and values thereof) to create a shipping order group and information for teaching items and values thereof required to calculate the total worktime for a shipping order group.
[Suemitsu: 0053] The new shipping order allocation plan creation unit 121 creates a new shipping order group to be allocated shipping orders and determines the created order group to be the shipping order group currently being allocated (S200). At this step, the new shipping order allocation plan creation unit 121 determines the time to start picking this new shipping order group. For example, the new shipping order allocation plan creation unit 121 calculates the processing time required to complete the creating of the new shipping order group and calculates the sum of this processing time and the time required to prepare to start the picking work input by the user. The new shipping order allocation plan creation unit 121 can determine the time obtained by adding the calculated sum to the current time of day to be the picking start time. Alternatively, the new shipping order allocation plan creation unit 121 may receive input of the picking start time from the user.
[Suemitsu: 0062] The picking travel distance calculation unit 123 calculates the total travel distance for the picking group and the picking worktime calculation unit 122 calculates the total worktime for the picking group about the new allocation plan or the shipping order group obtained by allocating the candidate additional order to the current shipping order group (S800).
[Suemitsu: 0068] (2) The picking worktime calculation unit 122 acquires the picking quantities of the articles and the travel distances in the previous shipping order groups from the shipping history information table 1180 and conducts multivariate analysis such as principal component analysis or factor analysis to yield an estimation formula on worktime including the picking quantity of articles and the travel distance for variables. The picking worktime calculation unit 122 uses this estimation formula to calculate the total picking worktime for the new allocation plan.
[Suemitsu: 0083] The shipping schedule adherence evaluation unit 124 determines whether the work on the shipping order group will be completed by the earliest shipping time limit for each of the shipping order groups included in the set of shipping order groups, using the same method as Step 900, for example (S1700). If determining that all of the shipping order groups can adhere to their shipping schedules (S1700: YES), the shipping schedule adherence evaluation unit 124 proceeds to Step S1900; if determining that at least one shipping order group cannot adhere to its shipping schedule (S1700: NO), the shipping schedule adherence evaluation unit 124 proceeds to Step S1800. The new shipping order allocation plan creation unit 121 changes the order allocation to the shipping order groups in accordance with a predetermined algorithm, for example (S1800), meaning that the new shipping order allocation plan creation unit 121 creates a different set of shipping order groups, and proceeds to Step S1600.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Suemitsu that estimate fulfillment time to shipping date dead line would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Suemitsu to the teachings of Perry would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
assigning each respective cluster of the one or more clusters to at least one respective picker of one or more respective pickers.
Rejection is based upon the teachings and rationale applied to claim 11 by Perry-Suemitsu, and further taught and/or suggested by Perry-Suemitsu.
In Perry-Suemitsu, see at least:
[Perry: 0084] In cases of workers as available resources, people may be available to pick items, sort items into orders, pack orders, and ship orders at various times during the day. For example, a pick worker may make him or herself "available" to system 600 by logging onto RF unit 677. System 600 may create a batch and assign the newly available pick worker to gather items for a set of orders in the batch. To do so, the pick worker may get tote 620A and scan the license or bar code on tote 620A to notify system 600 that tote 620A is used for picking items for the batch. Whether one or more totes are used is configurable globally and may be limited by worker authorization. For example, picking to two totes may have the benefit of higher pick density (more efficient picking), whereas picking to only one tote may be desirable for new or less proficient workers. 
Please note: Regarding resource/picker availability status, i.e. either logged into the system (available) or not logged into the system (not available.) Fulfillment time estimations to shipping dead line, determine pick start time.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 12 regarding system computing components, e.g. processor/memory.
Regarding claims 2-4, 10, 12-14 and 20: Rejections are based upon the teachings and rationale applied to claims 1 and 11.
Claims 7 and 17 are rejected under 35 USC 103 as being unpatentable over Perry, US 2014/0040075, and Suemitsu, US 2017/0369245 “Suemitsu,” as applied to claims 1 and 11, further in view of Maifeld, US 2016/0321605 IDS filed 07/13/2021.
Rejections are based in part upon the teachings and rationale applied to claims 1 and 11, and further taught and/or suggested by Perry-Suemitsu-Maifeld. Although Perry-Suemitsu do not expressly mention order cancelation, Maifeld on the other hand would have taught Perry-Suemitsu techniques for checking for and handling canceled orders.
In Maifeld, see at least:
[Maifeld: 0048] At 250, the pick list is electronically validated. In one embodiment, validating the pick list includes ensuring that customer orders for the identified reserved/matched items have not already been fulfilled. For example, the computing device 140 may query the order database for a status (e.g., fulfilled, shipped, cancelled, partially picked, etc.) of each customer order associated with an identified reserved/matched item from the container. If the status indicates that the reserved/matched items are still needed to fulfill the customer orders, then the pick list is validated. However, if one or more status identifiers do not correlate, then an associated item may be merged into the general inventory.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Maifeld that determine whether an order has been canceled would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Maifeld to the teachings of Perry-Suemitsu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 5, 6, 15 and 16 are rejected under 35 USC 103 as being unpatentable over Perry, US 2014/0040075, and Suemitsu, US 2017/0369245 “Suemitsu,” as applied to claims 1 and 11, further in view of Braumoeller et al., US 7,747,543 IDS filed 07/13/2021.
Rejections are based in part upon the teachings and rationale applied to claim 1 and 11 by Perry-Suemitsu, and further taught and/or suggested by Perry-Suemitsu-Braumoeller regarding promising an actual delivery time as a receivable clock time.
Perry-Suemitsu identify and rely on a handful of temporal data points:
TCurrent: Current Time just before consumer places an order
TReceiveOrder: Receive order time
TStartPicking: Start time for picking
TWorktimeInterval: Worktime interval to ready order for shipping
Perry-Suemitsu are focused on receiving and order, grouping orders for picking and meeting shipping dead lines that mark the beginning of a delivery to the consumer, but do not expressly mention providing a promise date to the consumer. Braumoeller on the other hand would have taught Perry-Suemitsu techniques for determining one or more delivery plans useful in presenting to the consumer a delivery promise date.
In Braumoeller, see at least: 
(Col. 4, lines 10-34) In particular, in some embodiments an Order Fulfillment Plan Dynamic Determiner ("OFPDD") system facility dynamically generates, during an ordering process for an actual order, one or more fulfillment plans that can be used to fulfill that order. In other embodiments, before an ordering process has been initiated for a potential order, the OFPDD system generates one or more fulfillment plans that could be used to fulfill that potential order if it is placed. Potential orders can be identified in a variety of ways, and can include any group of one or more items for which it is determined that a user may be interested in placing an order in the future, such as based on the user viewing detailed information about those items or searching for information related to such items. As discussed in greater detail below, upon receiving an indication of a current order (whether an actual or potential order), the OFPDD system first generates a variety of fulfillment plans that could be used to fulfill that current order, and then evaluates each fulfillment plan based on a criteria of interest. A variety of types of criteria can be used to evaluate the effects of using a fulfillment plan to fulfill the current order, as discussed in greater detail below, including criteria that consider the modeled future cost to the item ordering service of fulfilling expected future orders, such as an overall cost of fulfilling all orders during a specified time period that is at least partially in the future.
(Col. 15, line 51-col. 16, line 3) FIG. 2A provides an example of an item description page 200, such as may be provided by an item ordering service (e.g., Web merchant Amazon.com) to a user that is a potential customer. The illustrated Web page provides a variety of details about an item 205 that is available for ordering (in the illustrated case for purchase). In addition to various item ordering controls, the illustrated item information includes an indication 210 of actual delivery date/time information related to a potential order that may be placed for this item. In particular, before an order for the item has been placed, a determination is made in the illustrated embodiment to provide information about this item (e.g., based on a selection of the item as the subject of a potential order, such as from an indication to display the item from a user). Upon receiving the user indication and before displaying the illustrated Web page, multiple fulfillment plan options are then determined for a potential order for this item, and one or more of the fulfillment plan options are selected based on the techniques disclosed above. Information about the selected fulfillment plan options can then be displayed as part of the Web page. Please note: Actual Delivery Time 210 identifies a specific day. 
(Col. 22, lines 43-50) FIG. 4 is a flow diagram of an embodiment of the Order Fulfillment Plan Dynamic Determiner routine 400. The routine receives an indication of an order or potential order, generates multiple fulfillment plans for fulfilling that order, determines overall fulfillment costs to be associated with some or all of the generated fulfillment plans, ranks the fulfillment plans based on a criteria in use (e.g., total cost), and provides a ranked list of one or more fulfillment plans.
(Col. 22, line51-col. 23, line 6) The routine begins at step 405 where an indication is received of an order or potential order for a customer, such as a request from a Web server for a Web merchant item ordering service that desires to provide various types of fulfillment plan information to a customer or potential customer. The routine continues to step 410 to execute a subroutine to generate multiple fulfillment plans for the indicated order. The routine then continues in steps 415-425 to select each of the fulfillment plans and to determine an overall cost associated with use of that fulfillment plan, such as a total cost that includes direct costs, assigned customer goodwill costs, and/or assigned modeled future costs of fulfilling future orders. After the overall cost is determined for each of the fulfillment plans, the routine continues to step 430 to rank some or all of the fulfillment plans based on a criteria in use, such as to optimize order processing that occurs over a specified time period by selecting fulfillment plans that have a lowest total determined cost. In step 435, the routine then provides a ranked list of some or all of the fulfillment plans to the client from which the indication of the order was received. In step 495, the routine determines whether to continue. If so, the routine returns to step 405, and if not the routine continues to step 499 and ends.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Braumoeller that determine a delivery promise date would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Braumoeller to the teachings of Perry-Suemitsu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 6 and 16: Rejections are based upon the teachings and rationale applied to claims 5 and 15, and further taught and/or suggested by Perry-Suemitsu-Braumoeller.
Working backwards in time, Perry-Suemitsu-Braumoeller teach and/or suggest the following:
TReceivable: Promised delivery time, e.g. Actual Delivery Time is a receivable clock time.
TDeliveryTime: Time interval required to deliver the order
TReceivable = TWorktime + TDelivery
TCurrentTime: Current Time at which the consumer receives promise date/just before consumer places an order
For examination purposes given that promised delivery times are accepted, the first available clock time nearest the current time is the receivable clock time.
Claims 8, 9, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Perry, US 2014/0040075, and Suemitsu, US 2017/0369245 “Suemitsu,” as applied to claims 1 and 11, further in view of Snow, US 2016/0203543 IDS filed 07/13/2021.
Regarding claims 9 and 19: Rejections are based in part upon the teachings and rationale applied to claims 1 and 11, and further taught and/or suggested by Perry-Suemitsu-Snow. 
In Perry-Suemitsu, see at least:
[Perry: 0061] Those skilled in the art will appreciate that a total physical storage area may be divided into subareas in various ways and not limited to what is shown and described herein. For example, the same physical storage area may be divided into different sets of subareas. This is illustrated in FIG. 4A and FIG. 4B which depicts physical storage area 400 having storage units A1-A6 and B1-B6. These storage units can be racks, shelving units, or any structure configured to hold physical items for order fulfillment. For the sake of convenience and not of limitation, such storage units are referred to hereinafter as "racks." In FIG. 4A, physical storage area 400 is divided into subareas 420A, 420B, and 420C. However, in FIG. 4B, physical storage area 400 is divided into subareas 420A, 420B, 420C, and 420D. As described above, a pick batch may involve one or more orders having items in one or more of such subareas. Please note: Figs. 4A & 4B illustrate aisles between shelves/rack in subareas.
[Suemitsu: 0036] In this embodiment, to record the travel distance between the block of the block ID “Shelf001” and the block of the block ID “Shelf002”, two entries are stored as shown in FIG. 6 where the start block is the shelf ID “Shelf001” and the start block is the shelf ID “Shelf002”. The reason why the route is specified is that the travel distances can be different depending on which block is to be the start point, because the traveling directions on the pathways in the picking area are specified. Unless otherwise specified, the table 1130 may include only information for identifying each interval (two blocks) and the distance therebetween. As will be described later, the distances stored in the column of distances 113c are used to calculate a picking worktime; accordingly, the distances 113c are preferably the distances along the pathways on which the worker travels. However, the direct distances can be recorded because the direct distances and the travel distances along the pathways have a consistent relationship.
Although Perry-Suemitsu factor item/shelf-to-item/shelf distances and are concerned with minimizing item-to-item pick distances, Perry-Suemitsu do not expressly mention aisle switching calculations. Snow on the other hand would have taught Perry-Suemitsu aisle dispersion calculations to minimize aisle crossovers.
In Snow, see at least:
[Snow: 0081] For each item in the order the system preferably checks where the item is shelved physically in the store 303. The physical location of different items in the order may vary from site to site and may depend on where the vendor store is located and its size.
[Snow: 0082] The product locational dispersion of ordered items in the store may also be calculated 304 (i.e. in what vicinity the products are). Thus if the items in the order are spread all over the store then the product dispersion is high, while if the items in an order are located in the same aisle or aisles close by then the product dispersion is low. Therefore, it can be noted that picking an order with a low product dispersion will take a comparatively shorter time while picking an order with a high product dispersion will take a comparatively longer time.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Snow that factors aisle switching quantity to keep product dispersion low to keep pick time low would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Snow to the teachings of Perry-Suemitsu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claims 8 and 18: Rejections are based upon the combination of Perry-Suemitsu-Snow applied to claims 9 and 19, and further taught and/or suggested by Perry-Suemitsu-Snow regarding conveyance type order, [Snow: 0099] … As an example, the warehouse may prepare multiple orders and these may be delivered to different locations e.g. all orders in a high rise building may be delivered to the lobby, or an order may be delivered to a consumer at a subway station, or a particular intersection of roads, or a designated drop-off kiosk or locker, etc..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 12, 2021